DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1, 2, 3, 4, 5, 6, 7, 8, 9A, 9B, 10, 11A, 11B, 11C, 11D, 11E, 11F, 12, 13 are informal handwritten drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-32 are allowed.
As of claim 1, the closest prior art Miller et al. (US 20180348620 A1) teaches an eye-mounted display having a femto-projector 100 in a contact lens 150. FIG. 1 shows an embodiment using a scleral contact lens but the contact lens does not have to be scleral. The contact lens 150 is separated from the cornea 174 of the user's eye 170 by a tear layer 172. Over the cornea 174, the tear layer 172 may be as thick as a hundred microns or more while it may be only a few microns thick over the sclera 182. The aqueous of the eyeball is located between the cornea and the crystalline lens 176 of the eye. The vitreous fills most of the eyeball including the volume between the intraocular lens 176 and the retina 178. The iris 184 limits the aperture of the eye. The contact 150 preferably has a thickness, t, that is less than two mm, and the femto-projector 100 preferably fits in a 2 mm by 2 mm by 2 mm volume. The contact lens 150 is comfortable to wear and maintains eye health by permitting oxygen to reach the cornea 174. In the design of FIG. 1, the optical path from the image source in the femto-projector 100 to the retina 178 does not include any air gaps. As a result, the femto-projector 100 embedded in contact lens 150 is insensitive to the air—cornea interface that provides most of the focusing power in an unaided eye. Miller et al. does not anticipate or render obvious, alone or in combination, said at least one lens is rotationally symmetric about said optical axis, wherein a beam of light directed at said at least one lens will produce stray light; and a pupil eccentric to said optical axis, wherein said pupil is configured such that at least a portion of said stray light will be focused or directed by said at least one lens to a location outside of said beam. 
Claims 2-21 are allowed as being dependent on claim 1.
As of claim 22, the closest prior art Miller et al. (US 20180348620 A1) teaches an eye-mounted display having a femto-projector 100 in a contact lens 150. FIG. 1 shows an embodiment using a scleral contact lens but the contact lens does not have to be scleral. The contact lens 150 is separated from the cornea 174 of the user's eye 170 by a tear layer 172. Over the cornea 174, the tear layer 172 may be as thick as a hundred microns or more while it may be only a few microns thick over the sclera 182. The aqueous of the eyeball is located between the cornea and the crystalline lens 176 of the eye. The vitreous fills most of the eyeball including the volume between the intraocular lens 176 and the retina 178. The iris 184 limits the aperture of the eye. The contact lens 150 preferably has a thickness, t, that is less than two mm, and the femto-100 preferably fits in a 2 mm by 2 mm by 2 mm volume. The contact lens 150 is comfortable to wear and maintains eye health by permitting oxygen to reach the cornea 174. In the design of FIG. 1, the optical path from the image source in the femto-projector 100 to the retina 178 does not include any air gaps. As a result, the femto-projector 100 embedded in contact lens 150 is insensitive to the air—cornea interface that provides most of the focusing power in an unaided eye. Miller et al. does not anticipate or render obvious, alone or in combination, said at least one lens is rotationally symmetric about said optical axis, wherein a beam of light directed at said at least one lens will produce stray light, wherein said apparatus further includes a pupil eccentric to said optical axis, wherein said pupil is configured such that at least a portion of said stray light will be focused or directed by said at least one lens to a location outside of said beam; and directing said beam of light through said pupil, wherein and at said lens, wherein stray light is produced by said lens and wherein said stray light is focused or directed by said at least one lens to a location outside of said beam.
Claims 23-32 are allowed as being dependent on claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Schwiegerling et al. (US 20130182224 A1) teaches a phoropter having a line of sight for a viewer to see through comprises a lens system in the line of sight, wherein a shape or focal length of at least one lens in the lens system is controllable by means of an electrical signal, electrical field or current. Wavefront sensors of the phoropter detect local tilts of light wavefronts emerging from the eye and generate 
- Prior Art Frank et al. (US 20150001408 A1) teaches an illumination optical unit serves for illuminating objects to be examined by a metrology system. The illumination optical unit has an optical pupil shaping assembly for generating a defined distribution of illumination angles of illumination light over an object field in which an object to be examined can be arranged. An optical field shaping assembly for generating a defined intensity distribution of the illumination light over the object field is disposed downstream of the pupil shaping assembly in the beam path of the illumination light. The field shaping assembly has at least one optical field shaping element arranged in the region of a pupil plane of the illumination optical unit. This results in an illumination optical unit which ensures an illumination which can be set in a defined manner with regard to an intensity distribution and an illumination angle distribution over the entire object field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882